Citation Nr: 1807262	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder impingement syndrome.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for an acquired psychiatric disorder.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7. Entitlement to pension benefits.

8. Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the RO. 

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In a February 2006 rating decision, the Agency of Original Jurisdiction (AOJ) denied a claim of service connection for left shoulder impingement syndrome; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the record after the February 2006 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In a February 2006 rating decision, the AOJ denied a claim of service connection for a back disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

4. The material added to the record after the February 2006 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

5. The Veteran has not demonstrated evidence of a current left knee disability.

6. The Veteran has not demonstrated evidence of a current right knee disability.

7. The Veteran's current acquired psychiatric disorder is not attributable to disease or injury sustained during his period of service.

8. A service-connected disability is not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.

9. The Veteran's countable income for VA purposes of $23,208 in 2012, has exceeded the applicable income limits for the receipt of non-service-connected pension benefits.

10. The Veteran is not blind, or nearly blind, is not institutionalized, or in a nursing home on account of physical or mental incapacity, and does not need or rely on the  aid and attendance (A&A) of another person to perform the routine activities of daily living.

11. The Veteran is not substantially confined to his home, or otherwise housebound.



CONCLUSIONS OF LAW

1. The February 2006 rating decision that denied service connection for left shoulder impingement syndrome is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The evidence received subsequent to the February 2006 rating decision denying service connection for left shoulder impingement syndrome is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The February 2006 rating decision that denied service connection for a back disability is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

4. The evidence received subsequent to the February 2006 rating decision denying service connection for a back disability is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5. The criteria for service connection for a left knee disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria for service connection for a right knee disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

8. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).

9. The Veteran's countable income is excessive for receipt of VA non-service-connected pension benefits for 2012. 38 U.S.C. §§ 1502, 1503, 1513, 1521, 1522 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).

10. The criteria for SMP based on the need for regular A&A or by reason of being housebound have not been met. 38 U.S.C. §§ 1513, 1521, 1541, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims of service connection for left shoulder impingement syndrome and a back disability in a February 2006 rating decision. In particular, the RO found that the evidence failed to show that the left shoulder disability and a back disability were incurred in or aggravated by military service. 

The evidence in February 2006 included all the service treatment records and medical evidence submitted in conjunction with his claim for service connection, which documented the Veteran's complaints of left shoulder pain sustained in a work place injury and diagnosed as left shoulder impingement syndrome (August 2005). A back (lumbar spine) disability was not diagnosed. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the February 2006 rating decision became final. 38 C.F.R. § 20.1103. 

In September 2012, the Veteran requested that his claims be reopened. The evidence received since the February 2006 rating decision includes lay statements and hearing testimony submitted by the Veteran reiterating his previously rejected assertions that he has current left shoulder impingement syndrome and a back disability that had onset due to event or incident of his period of service. Also received are additional medical records that continue to document treatment the Veteran received for a left shoulder disability sustained in a work place accident. The additional medical records also continue to document the Veteran's complaint of back pain. July 2011 x- ray findings show the vertebral bodies were of normal height and were anatomically aligned. Disc spas was narrowed L5/S1. Paravertebral soft tissues were normal. There was no spondylolysis or spondylolisthesis. The impression was degenerative joint disease (DJD) L5/S1. 

June 2012 x-ray findings show normal vertebral body height. There was mild scoliosis of the thoracolumbar spine with convexity to the right. Intervertebral spaces and intervertebral margins were normal. No sclerosis was noted. Alignment was normal and no spondylolisthesis was noted. Sacroiliac joints were normal. The impression was normal examination of the lumbosacral spine except for mild scoliosis as mentioned. 

The statements and hearing testimony are cumulative in nature and repetitive of his previous assertions. To the extent that the Veteran has DJD L5/S1 or mild scoliosis of the lumbosacral spine, he is not medically trained to express an opinion as to linkage such that this finding would be material. 

The more recent treatment records do not serve to support his lay assertions that he has current left shoulder impingement syndrome and a back disability that onset due to event or incident of his period of service. These more recent treatment records confirm that the Veteran has a left shoulder disability. The fact that he has a current disability had been established previously. Further, these more recent treatment records fail to demonstrate that the Veteran has a current back disability that had onset due to disease or injury sustained during his period of service. Thus, this evidence is cumulative.

The lack of a nexus between the current left shoulder disability and claimed back disability and a period of service is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of service connection for left shoulder impingement syndrome and a back disability.   

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Left and Right Knee Disabilities

The Veteran contends that he has right and left knee disabilities that onset due to event or incident of his period of service. The service treatment records contain no complaints of, treatment for or diagnosis of a left or right knee disability. 

Subsequent to service, an April 2011 private treatment record documents the Veteran complaint of left knee pain and swelling with occasional popping since 2004 and pain and swelling of the right knee for two years. A June 2012 private treatment record reflects the Veteran's complaint of a one year history of right knee pain and a two year history of left knee pain. He complained of pain and swelling of the knees but denied any specific injury to account for his complaints. On examination, the impression was history of left knee pain.

The claim of service connection for left and right knee disabilities must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C. §§ 1110, 1131.  Here, the Veteran has presented no evidence of, nor does probative evidence show that the Veteran has current left and right knee disabilities. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001) (pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted). 

The Veteran was not afforded a specific VA joints examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no current left or right knee disability, no examination is required.     

The Veteran is not competent to link his claimed left and right knee disabilities to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to describe the circumstances and incidents of his period of service and allege factual circumstances that then occurred. However, he is a lay person and is not competent to establish that he has current left and right knee disabilities related thereto. The Veteran is not competent to diagnose or offer opinion as to etiology of any current left or right knee disability. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for left and right knee disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that onset during his period of service. 

A service mental status evaluation report reflects that the Veteran had normal behavior; was fully oriented; had clear thought processes; and, normal thought content. His January 1974 Report of discharge examination reflects that psychiatric clinical evaluation was normal. The Veteran's Report of Separation from Active Duty (DD 214) reflects that the Veteran lost 182 days under 10 U.S.C. § 972 from March 4, 1973 to March 11, 1973; April 2, 1973 to April 3, 1973; July 2, 1973 to September 27, 1973; October 19, 1973 to November 4, 1973; and November 8, 1973 to January 17, 1974. In addition, he had eight days of excess leave taken from May 7, 1973 to May 14, 1973.

A February 2006 psychological evaluation report reflects that the Veteran was a widower. He lived with two of his children; his other living child was disabled and lived with an aunt. He had been unemployed since February 2004 when he sustained a work place injury. He denied any previous history of treatment for mental health diagnoses. He reported that he was depressed because he could not care for his children due to financial strain. He felt hopeless and had a loss of independence. He acknowledged that he had experienced increased interpersonal sensitivity since sustaining a disability caused by a post-service workplace injury. Further, he acknowledged that his anxiety symptoms were associated with the financial strain he experienced from not being able to pay his bills. The psychologist diagnosed the Veteran with moderate major depression. Noted psychosocial stressors included unemployment, financial strain, chronic pain and vocational uncertainty.  

A July 2012 psychological evaluation report documents the Veteran's complaint that he was "unable to work physically and emotionally." The Veteran reported that his depressive symptoms onset after the death of his wife. He stated that he had a difficult time coping with her death and adjusting to life as a single parent. He denied having any mental health symptoms prior to his wife's death and noted that he had severe depression after her death. He reported his symptoms increased due to the financial difficulty he experienced caring for his children. On mental status examination, the diagnosis was dysthymic disorder.

Though the Veteran has current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service. Rather, the most probative evidence shows that the Veteran's current acquired psychiatric disorder had no etiological relationship to a period of service, having onset years subsequent to his period of service after the death of his wife (See July 2012 psychological evaluation report).  

There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current acquired psychiatric disorder and a period of the Veteran's service. 

The Veteran was not afforded a specific VA psychiatric disorders examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates the current psychiatric disorder onset years after service due to circumstances unrelated to the Veteran's period of service, no examination is required.     

The Veteran is not competent to link his diagnosed acquired psychiatric disorder to service. He is competent to describe the circumstances and incidents of his period of service and report injuries sustained therein. However, he is a lay person and is not competent to establish that he has current acquired psychiatric disorder related thereto. He is not competent to diagnose or offer opinion as to etiology of any current acquired psychiatric disorder. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The claim of entitlement to service connection for an acquired psychiatric disorder must be denied. The preponderance of the evidence is against the claim and benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is not in affect for any disability. The Board emphasizes that Congress has specifically limited entitlement to a TDIU to cases where it has been determined that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Thus, where, as here, there is no service connected disability upon which a TDIU can be predicated, there can be no valid claim of entitlement to a TDIU rating. The preponderance of the evidence is against the claim.

Non-service-connected Pension

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct. 38 U.S.C. §§ 1502, 1503, 1521. Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section. 38 U.S.C. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C. §§ 1521, 1522. 

The RO denied entitlement to nonservice-connected pension benefits, finding that the Veteran's income was excessive for VA pension purposes. Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3(a)(3) (2012). The MAPR is periodically increased from year to year. See 38 C.F.R. § 3.23(a) (2012). The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.23(b) (2012).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C. § 1503(a) (2012); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2012). Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See 38 C.F.R. § 3.272(g)(1)(iii) (2012). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

Based on the income and medical expense records available in the claims file, the Veteran's countable income has exceeded the applicable income limits for receipt of non-service-connected pension for 2012. 

For 2012, the MAPR for a single veteran with no dependents is $12,256. 

With regard to total income for 2012, the income received for the Veteran is derived from one source: Social Security Administration (SSA) benefits received on a monthly basis. 

On his VA Form 21-526 submitted in September 2012, the Veteran reported monthly income consisting of $1,934.00 in SSA benefits. Thus, the Veteran's reported annual income for 2012 was $23,208.00, which exceeds the MAPR of $12,256.00 in effect at that time. 

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses. The RO requested information regarding the Veteran's unreimbursed medical expenses for 2012. The Veteran submitted a medical expense report detailing expenses incurred to travel to a medical facility. He reported that he traveled 80 miles round trip, paid twenty-five dollars for gas and seven dollars for parking fees.   

Even with consideration of his medical expenses for the year 2012, the Veteran's countable annual income exceeds the MAPR for 2012. To the extent that these travel expenses can be considered deductible unreimbursed medical expenses, they are not in excess of $612, which is five percent of the MAPR for a single veteran with no dependents. 

Thus, his countable income remains  $23,208.70 in 2012 and this amount exceeds the MAPR of $12,256.00 in effect for non-service connected pension eligibility for 2012, as outlined above. 

In an improved pension eligibility verification report, the Veteran reports that he incurred some sort of SSA overpayment charge and has $65.00 deducted per month from his SSA benefits. Even subtracting this amount from his monthly SSA benefits of $1,934.00 gives countable income of $22,428.00 ($1,934 -$65.00 = $1,869.00 x 12 (months)) in 2012.

Because the Veteran's household income exceeded the income limits for purposes of payment of non-service-connected pension benefits for the 12-month annualization period on appeal, the Veteran does not meet the eligibility requirements for pension.

The Board makes no finding as to the Veteran's entitlement to pension payments beyond 2012, as the Veteran must furnish evidence to support his claim for entitlement to pension. 

SMP

The Veteran contends that he is entitled to SMP based on the need for regular A&A or housebound status due to his disorders. 

VA laws and regulations provide for an increased rate of pension, in the form of an SMP, when an eligible veteran is in need of regular A&A or has a disability rated as permanent and total, and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. See 38 U.S.C. § 1521(d), (e); see also 38 C.F.R. § 3.351(b), (c), (d). A veteran will be considered in need of regular A&A if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c). 

Determinations as to the need for A&A on a factual basis must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. See 38 C.F.R. § 3.352(a).

Bedridden status will be a proper basis for a determination of the need for regular A&A. Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. See id.  

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for A&A or that such eligibility requires at least one of the enumerated factors to be present. The particular personal function which a veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular A&A, not that there be a constant need. Id.; Turco v. Brown, 9 Vet. App. 222 (1996). 

In addition, any determination that a veteran is so helpless as to be in need of regular A&A will not be based solely upon an opinion that a veteran's condition is such as would require him to be in bed. The determination must be based on the actual requirement of personal assistance from others. See 38 C.F.R. § 3.352(a). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2017)), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. The "permanently housebound" requirement is met when a veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

The July 2013 report of VA Aid and Attendance or Housebound examination reflects that the Veteran was not permanently bedridden, was not currently hospitalized and could travel beyond his current domicile. The Veteran reported that he lived with his two daughters and did not drive due to his psychotic medications as it prevented him from staying in his lane. He stated his oldest daughter performed the chores in the house. He could perform all functions of self-care. 

He could walk up to half a mile without the assistance of another person and did not require aid for ambulation. He had no restrictions in leaving his home. Vision in both eyes was better than 5/200 corrected in both eyes. He had no cervical or thoracolumbar spine limitation of motion or deformity. Function of his upper and lower extremities was normal. He walked with a normal gait. He was aware of his financial affairs.

SMP based on the need for regular A&A or by reason of being housebound is not warranted. Specifically, there is no indication that the Veteran is blind or nearly blind. The July 2013 VA examination does not show that the Veteran's vision has been 5/200 or worse in either eye. 

Additionally, there is no indication that the Veteran was hospitalized or was a patient in a nursing home, whether because of mental or physical incapacity, during the appellate period. The evidence shows that the Veteran lives in his own home. Therefore, the only questions to be answered are whether or not a factual need for A&A or housebound status has been established.

The Veteran does not need or rely on the A&A of another person to perform the routine activities of daily living. Specifically, the July 2013 VA examination report shows that the Veteran is not bedridden. Moreover, he was not restricted to his home or immediate facilities. Thus, he is not substantially confined to his home, or otherwise housebound. The July 2013 examination reflects that the Veteran was able to perform all functions of self-care. 

In sum, the Veteran does not meet the requirements for SMP based on the need for regular A&A of another person or by reason of being housebound because he is not blind, he is not hospitalized or in a nursing home, he does not meet a factual need for A&A, he is not bedridden, and he is not housebound. Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The application to reopen a claim for service connection for left shoulder impingement syndrome is denied. 

The application to reopen a claim for service connection for a back disability is denied. 

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU rating is denied.

Entitlement to nonservice-connected pension benefits is denied.

Entitlement to SMP is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


